Exhibit 10.75

October 2, 2006

Ms. Lorraine Siegworth

2113 Wesleyan Drive

Columbus, Ohio 43221

Dear Lorraine:

It is my pleasure to welcome you to State Auto. This letter will confirm your
employment agreement for the position of Vice President, Strategy and
Organizational Effectiveness, with a starting date of October 17, 2006.

Your annual base salary will be $200,000, with a “signing” bonus of $50,000, to
be paid as soon as practicable following your start date, (no later than 30 days
after start date.) You will also receive a minimum guaranteed bonus of $100,000,
which will be paid as of June 1, 2007 or as soon as administratively practicable
thereafter, but in no event later that August 1, 2007. (Should your performance
be above target, you are eligible for the additional short-term incentive
payment amount above target consistent with the plan.) In addition to our
standard benefit package, you will receive 20 days of vacation, effective
immediately, and two personal holidays.

You will be eligible to participate in the State Auto Quality Performance Bonus
Plan (“QPB Plan”) or any similar cash incentive compensation plan generally made
available to executives of State Auto. This plan requires the employee to have
completed two full calendar quarters of service to be eligible for a bonus under
the Plan. Since you would not be eligible for a bonus until the performance
period beginning in April 2007, you will be paid an additional bonus equaling
the amount of QPB bonus you would have received had you been eligible, if such a
bonus is actually earned during the fourth quarter of 2006 or first quarter of
2007.

I am recommending to the Compensation Committee of State Auto Financial
Corporation that a non-qualified stock option grant of 6,000 shares be awarded
to you effective November 2, 2006, at the shares’ market price as of that date.
These options will mirror the terms of the options granted to other officers of
the Company, including a ten year term and a three year graduated vesting
schedule.

Finally, you will be eligible for a severance package of two years’ cash
compensation, payable if within three years of your start date, I were to
relinquish the position of Chief Executive Officer of the State Auto Companies
or there were a change in control of the Companies, provided you are adversely
affected in your employment following the election of a new CEO or a change in
control. You will be granted one year’s cash compensation should you be
terminated without cause.



--------------------------------------------------------------------------------

As a senior executive, you will receive full indemnification coverage under a
standard directors and officers liability insurance policy at the expense of the
Company. (The Company will indemnify, hold harmless and defend you to the
fullest extent permitted by law against expenses and liabilities reasonably
incurred by you, in connection with or arising our of any action, suite, or
proceeding in which you may be involved by reason of having been a director or
officer of the company, or any subsidiary.)

Additional information on all State Auto benefit programs is enclosed. We look
forward to seeing you in October.

Sincerely,

/s/ Robert P. Restrepo, Jr.

Robert P. Restrepo, Jr.

Chairman, President and CEO

Attachment